DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a connecting portion” in line 13 where it is unclear to the Examiner if this is a new connection portion relative to the connection portion introduced in line 11. For examination purposes the two connection portions will be treated as the same and therefore the “a connection portion” in line 13 will be treated as “the connection portion”.
Claim 2 features appears to feature numerous grammar mistakes when trying to match components up with other components to further clarify a structure of the device. The examiner is unsure how to treat claim 2 due to these defects and will be treated as follows: “wherein a second downward angle is formed by a first straight line passing through [[one]] a first second connecting shaft and the connecting portion between the respective link, connected to the [[one]] first second connecting shaft, and the second member, and a second straight line passing through [[the other]] a second second connecting shaft and the connecting portion between the respective link, connected to the [[other]] second second connecting shaft, and the second member; wherein the second downward angle is larger than a first downward angle formed by a third straight line passing through [[one]] a first first connecting shaft and the connecting portion between the respective link, connected to the [[one]] first first connecting shaft, and the second member, and a fourth straight line passing through [[the other]] a second first connecting shaft and the connecting portion between the respective link, connected to the [[other]] second first connecting shaft, and the second member. Furthermore, claim 1 should be amended to restate the “a first connecting shaft” and the “a second connecting shaft” to be “at least one first connecting shaft” and “at least one second connecting shaft” to allow for claim 2 to require multiples of each connecting shaft as shown in Figures 13-15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GE Sensing Druck PV211 (Druck hereinafter) as evidenced by Druck PV211 Pneumatic Hand pump Tutorial (https://www.youtube.com/watch?v=BgQlixXmTSo , PV211 hereinafter) and Using the Pneumatic test pump kit (https://www.youtube.com/watch?v=bpsGMmyYFFw ,Using hereinafter).
Regarding claim 1, Druck teaches a pneumatic pressure and vacuum pump operated by a hand mechanism (Page 1 of the provided PDF by the Applicant) that discloses a first member (Annotated Figure Below); a second member connected to the first member in a vertically moveable manner (Annotated Figure Below); a spring configured to provide a biasing force to lower the second member with respect to the first member (Annotated Figure Below); and a hand grip configured by two grip links (Annotated Figure Below), each grip link comprising a grip rotatably connected to the first member, a link rotatably connected to the second member below a connecting portion between the first member and the grip, and a first connecting shaft and a second connecting shaft each connecting the grip and the link below a connecting portion between the second member and the link (Grips shown in the Figure of Page 1 of the provided PDF by the Applicant show the same two grip design where the user will squeeze the grips to generate pressure by the first member), wherein by a pressing operation to squeeze the hand grip against the biasing force, the grip and the link in each grip link rotate relative to each other about the first connecting shaft during initial movement and rotate relative to each other about the second connecting shaft during final movement (Evident from the Figure provided on the PDF and on Page 2 in the “Guidelines for Operation” section, step 1.5 details the squeezing of the grips/handles). Furthermore, in the evidentiary reference of PV211 shows the operation of the specific Pneumatic hand pump of Druck in clearer detail and the evidentiary reference of Using further shows the physical motion required by a hand driven pneumatic test pump. 

    PNG
    media_image1.png
    679
    524
    media_image1.png
    Greyscale

Regarding claim 3, Druck’s teachings are described above in claim 1 where Druck, along with the evidentiary references, further discloses that in each grip link, the connecting portion between the second member and the link is provided farther inward than a central axis of the hand grip when viewed from the grip link (Annotated Figure Above).
Regarding claim 4, Druck’s teachings are described above in claim 1 where Druck, along with the evidentiary references, further discloses that a pressure chamber is formed by the first member and the second member (Evident from Druck and the provided evidentiary references of PV211 and Using). 
Regarding claim 5, Druck teaches an air pump comprising the drive mechanism of claim 1 (Evident from Druck and the provided evidentiary references of PV211 and Using).
Regarding claim 6, Druck’s teachings are described above in claim 5 where Druck, along with the evidentiary references, further discloses that a flow path switching mechanism including an actuating member provided with a valve body (Druck pressure/vacuum selector 3 as shown in PV211 and Using), and a housing provided with a valve chamber configured to house the valve body in an advanceable and retractable manner between a pressurized position and a depressurized position (Portion of first member of Druck connected between the pressure release valve and fine adjust Vernier of Druck as shown in PV211 and Using, the pressure/vacuum selector, and the pressure port connected to the pressure gauge), the valve body being configured to enable an intake port to communicate with an inlet and enable an outlet to communicate with a connecting port in the pressurized position (Connection when the pressure/vacuum selector is in the pressure configuration), and to enable the connecting port to communicate with the inlet and enable the outlet to communicate with an exhaust port in the depressurized position (During the vacuum setting), wherein the pressure chamber is configured to communicate with the inlet and the outlet (Inherent feature).
Regarding claim 7, Druck’s teachings are described above in claim 7 where Druck, along with the evidentiary references, further discloses that a vent opening configured to communicate with the connecting port of the flow path switching mechanism both when the actuating member is in the pressurized position and in the depressurized position (Vent provided by opening the pressure release valve 1); and an opening and closing member configured to open and close the vent opening (The rotating pressure release valve as demonstrated by PV211).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over GE Sensing Druck PV211 (Druck) as evidenced by Druck PV211 Pneumatic Hand pump Tutorial (PV211) and Using the Pneumatic test pump kit (Using) in view of US 2012/0144963 (He hereinafter).
Regarding claim 2 (As best understood), Druck’s teachings are described above in claim 1 but are silent with respect to a downward angle formed by a straight line passing through one second connecting shaft and the connecting portion between the link, connected to the one second connecting shaft, and the second member, and a straight line passing through the other second connecting shaft and the connecting portion between the link, connected to the other second connecting shaft, and the second member is larger than a downward angle formed by a straight line passing through one first connecting shaft and the connecting portion between the link, connected to the one first connecting shaft, and the second member, and a straight line passing through the other first connecting shaft and the connecting portion between the link, connected to the other first connecting shaft, and the second member.
However, He teaches a hand grip device that discloses the use of two adjustable pivot points stacked towards the narrowed end of the hand grip device (Figures 3-5 with pivot point at 31 in channel 13 and pivot point at 23 in channel 32). The resultant combination would modify the singular connecting shaft on each hand grip with the dual connecting shaft/pivot points of He such that a stacked relationship on each hand grip would be similarly maintained. This combination would essentially duplicate the connecting shafts of Druck such that the pair of connecting shafts closest to the first member (Top connecting shaft on each hand grip) would form a larger downward facing angle than the pair of connecting shafts (lower connecting shaft on each hand grip) farthest from the first member. This would teach the claim limitation of a downward angle formed by a straight line passing through one second connecting shaft and the connecting portion between the link, connected to the one second connecting shaft, and the second member, and a straight line passing through the other second connecting shaft and the connecting portion between the link, connected to the other second connecting shaft, and the second member is larger than a downward angle formed by a straight line passing through one first connecting shaft and the connecting portion between the link, connected to the one first connecting shaft, and the second member, and a straight line passing through the other first connecting shaft and the connecting portion between the link, connected to the other first connecting shaft, and the second member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the singular connecting shaft in each hand grip of Druck with the plurality of adjustable connecting shafts as taught in He to minimize the force needed to perform a full closure of the hand grips per He ¶ 6-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746